Digitally signed by
                                                                          Reporter of Decisions
                       Illinois Official Reports                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                              Appellate Court                             Date: 2016.12.13
                                                                          08:56:08 -06'00'




                   People v. Hillis, 2016 IL App (4th) 150703



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           GARRY L. HILLIS, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-15-0703



Filed             September 28, 2016



Decision Under    Appeal from the Circuit Court of Greene County, No. 13-CF-100; the
Review            Hon. James W. Day, Judge, presiding.



Judgment          Affirmed.



Counsel on        Elliott Turpin (argued) and Patrick A. Watts, both of Sturycz Watts,
Appeal            L.L.C., of St. Louis, Missouri, for appellant.

                  Caleb Briscoe, State’s Attorney, of Carrollton (Patrick Delfino, David
                  J. Robinson, and John M. Zimmerman (argued), all of State’s
                  Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE APPLETON delivered the judgment of the court, with
                  opinion.
                  Justices Harris and Steigmann concurred in the judgment and opinion.
                                               OPINION

¶1         A jury found defendant, Garry L. Hillis, guilty of aggravated driving under the influence
       of alcohol (DUI) (625 ILCS 5/11-501(d)(1)(F) (West 2012)), and the trial court sentenced
       him to five years’ imprisonment. He appeals on two grounds: (1) the court abused its
       discretion by granting a motion in limine by the State and by denying his own motion in
       limine, and (2) it was unproved that he was the driver. We find no abuse of discretion in the
       rulings on these motions in limine, and looking at all the evidence in the light most favorable
       to the prosecution, we conclude that a rational trier of fact could find, beyond a reasonable
       doubt, that defendant was the driver. Therefore, we affirm the trial court’s judgment.

¶2                                       I. BACKGROUND
¶3                                          A. The Charge
¶4         In the information, the State charged defendant with committing the offense of
       aggravated DUI (625 ILCS 5/11-501(d)(1)(F) (West 2012)) in that, on May 2, 2013, he drove
       a Ford F-150 pickup truck on Illinois Highway 108 in Greene County, Illinois, while under
       the influence of alcohol and was involved in a motor vehicle accident, which proximately
       caused the death of Brandy Gilbert.

¶5                                  B. The Motions and Orders in Limine
¶6         Before the jury trial, the parties filed motions in limine. The rulings on two such motions
       are at issue in this appeal.

¶7                               1. The State’s Motion To Bar a Physician,
                                           Charles Earnshaw, Jr.,
                                     From Reconstructing the Accident
¶8         In its “Motion in Limine No. 2,” the State said it anticipated the defense would call a
       physician, Charles Earnshaw, Jr., as an expert witness. (The State’s “Motion in Limine No. 1”
       is not at issue in this appeal.) The State argued that although, judging by his curriculum vitae,
       Earnshaw “[might] be qualified to testify as to matters that pertain[ed] to [i]nternal
       [m]edicine,” he lacked “the requisite formal education, experience, or scientific expertise to
       qualify him to testify as to matters discussed in his report as related to accident
       reconstruction and occupant placement.”
¶9         According to Earnshaw’s curriculum vitae, he has a bachelor’s degree in chemistry and a
       medical degree. He is a retired physician who specialized in internal medicine. Apparently,
       he never has taken any classes in accident reconstruction (at least none are listed under the
       heading of “Education”), and his curriculum vitae nowhere mentions any training or
       experience in that field.
¶ 10       Nevertheless, in a report he wrote for defense counsel, Earnshaw stated:
               “I protracted the angle of the slope from the shoulder of the highway to the base of
               the pole[,] and this angle is between [12] to 15 degrees downward. Assuming
               highway speeds and a rain[-]slicked asphalt road[,] the victims’ truck probably struck
               the pole between [40] to [60 miles per hour]. *** The front passenger door received


                                                   -2-
               damage that was relatively minor[,] with the major impact occurring to the truck
               frame behind the front passenger seat and door. A passenger in the rear seat would
               have experienced the full impact. If [Gilbert] had been the restrained or even
               unrestrained passenger[,] I doubt that her injuries would have been nearly as severe.
               If[,] on the other hand[,] she had been the unrestrained driver[,] she would have been
               hurled at vehicle speed at the roof, door, door frame, and [defendant’s] left side with
               great force. This scenario would best explain the severity and location of her
               injuries[,] including the bruising of her left anterior thigh from contact with the
               steering wheel. If [defendant] had been the unrestrained driver[,] he would have
               suffered severe right[-]sided head and chest injuries but probably less severe than
               those of [Gilbert]. In addition[,] [Gilbert] would have in all likelihood suffered
               significant left[-]sided injuries when he struck her. If [defendant] had been a
               restrained driver[,] his injury would probably be a seatbelt bruise from the left
               shoulder to his right hip. *** In conclusion[,] I feel that [Gilbert] was the unrestrained
               driver and [defendant] was the restrained passenger in this accident but do not have
               enough evidence to be certain.”
¶ 11       Because Earnshaw apparently had no education, training, or experience in accident
       reconstruction, the State requested, in “Motion in Limine No. 2,” that the trial court bar him
       from “testifying as an expert in matters regarding the reconstruction of the accident involving
       the [d]efendant, *** and that before any attempt to elicit testimony of the same from ***
       Earnshaw ***, the proper foundation *** be demonstrated outside the presence of the jury.”
¶ 12       On April 9, 2015, in a pretrial conference, the trial court granted the State’s “Motion
       in Limine No. 2.” The order reads: “State motion to deny witness granted.”

¶ 13                  2. Defendant’s Motion To Bar an Accident Reconstructionist,
                   Nathan S. Shigemura, From Opining, on the Basis of Injury Patterns,
                                           Who the Driver Was
¶ 14        The State disclosed an expert, Nathan S. Shigemura, who, according to defendant’s
       motion in limine, was “a relatively well-known ‘crash reconstruction’ expert in the State of
       Illinois.” Defendant admitted that Shigemura was “definitely qualified to opine on how the
       crash in this case occurred,” but he argued that Shigemura was unqualified “to opine on who
       was driving the vehicle at the time of the crash[,] because he base[d] that opinion on the
       extent of the injuries to [defendant] and Ms. Gilbert, without having any medical training or
       education.”
¶ 15        Shigemura already had given his opinion that defendant was the driver. He had expressed
       this opinion in a letter of December 6, 2013, to the Greene County sheriff, Robert D.
       McMillen. A copy of Shigemura’s letter to McMillen is in the record; it is attached to
       defendant’s motion in limine as exhibit A.
¶ 16        In Shigemura’s letter, under the heading “Occupant Kinematics” (referring to the
       movement of vehicle occupants in a crash), he begins by describing how the accident
       happened: the pickup truck slid diagonally to the right and into a utility pole, as illustrated in
       a drawing. (Emphasis in original.) The impact was in the area of the passenger door, near the
       side mirror. The front-seat passenger, Shigemura explains to McMillen, would take the brunt
       of the impact:


                                                   -3-
               “[T]he front[-]seat passenger would move to the right and forward[,] into the collision
               region[,] and would sustain severe injuries, predominantly to the right side. The
               driver’s injuries would be less severe than the passenger’s since the driver would be
               f[a]rther from the collision region and not moving into the collision region. The
               passenger would also be [in between] the driver and collision region[,] thus providing
               shielding and cushioning for the driver. Ms. Gilbert sustained severe injuries[,]
               including skull fractures[,] as a result of the crash. The magnitude and locations of the
               injuries sustained by Ms. Gilbert indicate that she was in the immediate area of the
               impact at the time of the collision. These injuries led to the death of Ms. Gilbert.
                   [Defendant] sustained minor injuries, described as ‘bumps and bruises[,]’ in the
               collision and was treated and released from the hospital the night of the crash. Minor
               cuts were located on the right arm of [defendant]. While at the hospital[,] [defendant]
               ‘was complaining of his side hurting.’ When examined at the Greene County
               [s]heriff’s [o]ffice two days after the crash, [defendant] had soreness and a red mark
               to the left chest area. The bottom of the steering wheel of the truck was bent forward.
               The damage to the steering wheel and the soreness/red mark to the left chest area of
               [defendant] are consistent with [his] striking the steering wheel with his left chest
               area as [he] moved to the right and forward at the time of the collision with the pole.
               At the time of the collision, the steering wheel would have been turned to the left in
               an unsuccessful attempt to bring the vehicle back onto the roadway (which also
               caused the counterclockwise rotation of the vehicle). Because the steering wheel
               would have been turned to the left, the bottom of the steering wheel would have
               rotated up to the ‘three o’clock’ position[,] where it was struck by [defendant].
                   Thus, evaluation of the information available, inspections of the scene and [the]
               Ford truck[,] and analyses of the vehicle motion and occupant motion[,] with related
               injury pattern, all indicate that [defendant] was the driver and Ms. Gilbert was the
               passenger of the Ford truck at the time of the crash.”
¶ 17       Defendant argued in his motion in limine: “[I]t is clear that Mr. Shigemura’s opinion that
       the [d]efendant was the driver is primarily based upon the injury pattern he observed in the
       medical records in this case. *** And since Mr. Shigemura has NO general or specialized
       medical training or experience, he cannot, as a matter of law, depend on the medical records
       to reach his conclusion.” (Emphasis in original.) Therefore, defendant requested the trial
       court to “enter an [o]rder limiting the State’s expert witness opinion to that evidence related
       to accident reconstruction and not the medical records in this case.”
¶ 18       In the pretrial conference of April 9, 2015, the trial court “[d]en[ied] [defendant’s]
       mot[ion] to eliminate Shig[e]mura as a witness,” to quote the order.

¶ 19                                   C. Evidence in the Jury Trial
¶ 20                                1. The Testimony of Michael Lovel
¶ 21       Michael Lovel was a Carrollton police officer. The evening of May 2, 2013, he was on
       his regular patrol. At approximately 11:15 p.m., a dispatcher radioed him that the Greene
       County sheriff’s office had requested the assistance of the Carrollton police with an accident
       west of Carrollton, on Illinois Highway 108. Lovel drove to the scene of the accident.



                                                   -4-
¶ 22       It had been raining off and on throughout the evening. It was a little muddy out, a little
       slick. At the first set of “S” curves, Lovel saw a broken utility pole and drooping power lines.
       After parking his squad car in a position that would warn eastbound drivers of the downed
       power lines, he got out and began descending the embankment toward a pickup truck, which
       had come to rest in a field below.
¶ 23       He encountered defendant on the way down the embankment. Defendant “was visually
       upset, frantically running about[,] and he *** came up the embankment screaming that ‘She
       needs help[!] She needs help[!] We need to get her to the hospital[!]’ ” The truck was
       pointing away from Lovel, toward the south, and at first he did not see to whom defendant
       was referring. Then defendant led him around the truck, to a woman lying on the ground, on
       her left side, 10 to 15 feet from the driver’s side of the truck. Defendant told him it was
       Brandy Gilbert—and, in fact, Lovel was acquainted with both her and defendant, having (in a
       professional capacity) interacted with them on previous occasions. The right side of Gilbert’s
       face was red and swollen, and she appeared to be bleeding from the right rear of her head.
       Her hair was blood-soaked. Defendant lifted her arm, and it fell down limply when he
       released it.
¶ 24       Lovell called emergency medical services and the fire department. As he waited for them
       to arrive, the wind picked up, and it began to rain, so he got a blanket out of his squad car and
       covered Gilbert with it to keep her warm. Soon the paramedics arrived. Deputy Sheriff Chris
       Weller also arrived. Lovel helped the paramedics carry Gilbert up the embankment and into
       an ambulance. Defendant also was taken away in an ambulance, or so Lovel assumed (he
       was concentrating on Gilbert).
¶ 25       He never asked defendant what had happened or who had been the driver.

¶ 26                                2. The Testimony of Chris Weller
¶ 27       On May 2, 2013, the dispatcher notified Weller of a single-vehicle crash that had
       occurred about four miles west of Carrollton, “on the first set of ‘S’ curves.” Weller was 20
       to 30 minutes away. Upon arriving, he saw fire trucks, ambulances, another police officer, a
       snapped utility pole, power lines close to the ground, and “a black truck pointed south on the
       south side of the road[,] in the field.” Two people were being loaded into ambulances. The
       ambulances left.
¶ 28       Weller walked down the embankment. He testified: “It was rainy. It was cool. It was
       slippery. *** [The truck] had been hit on the passenger side, like on the passenger side corner
       post.” Gilbert was the registered owner of the truck, or so Weller “believe[d].” (Actually, it
       was undisputed that defendant was the registered owner of the truck. A 2013 Illinois
       registration card found in the truck named him as the owner, and later in the trial, he testified
       he was the registered owner.)
¶ 29       When a state trooper arrived at the scene, Weller went to Boyd Hospital to find out the
       condition of the two occupants of the pickup truck. Gilbert was unconscious and in critical
       condition, and she was going to be flown out. She had a “trauma or wound *** on the right
       side of her head” and “lacerations *** on her right shoulder.” Defendant, however, was in a
       condition to talk. When the state trooper, named Goodman, came to the hospital, he or
       Weller read defendant his rights and asked him what had happened. Defendant explained
       what had happened, including who the driver was. (When defense counsel, on
       cross-examination, asked Weller what defendant’s answer was to the question of who had

                                                   -5-
       been the driver, the prosecutor objected on the ground of hearsay, and the trial court
       sustained the objection.)
¶ 30       Subsequently, Weller attended two further interviews of defendant. Defendant was
       consistent in what he said in all the interviews. During one of the interviews, defendant lifted
       up his shirt and showed “he had a mark on his chest.” Defense counsel asked Weller:
                   “Q. Did you, while you were standing there, being videotaped, make a
               mark—make a hand signal across from his right shoulder to his lower hip and say,
               ‘Yeah, passenger seat restraint.’?
                   A. I don’t recall.
                   Q. Is it possible?
                   A. I don’t recall. That state—
                   Q. If it were videotaped, it would show, would it not?
                   A. Yeah, it would, but I don’t recall.
                   Q. Okay.
                   A. That’s been a long time ago. I don’t recall what I did.”
¶ 31       A couple of days after the accident, Weller also interviewed “a Ms. Stewart at Moto Mart
       in Carrollton.” He asked her if she saw Gilbert the day of the accident. Stewart replied that
       she had. According to Stewart, Gilbert stopped by the Moto Mart in the afternoon to get
       some cash with her debit card, but “[t]he debit machine was broke[n],” and she could not get
       any cash. At the time, Gilbert “was driving the vehicle,” and nobody was with her. Gilbert
       “always drove the vehicle to work,” Stewart told Weller.

¶ 32                                 3. The Testimony of Brandi Field
¶ 33       Brandi Field is a master trooper with the Illinois State Police. More specifically, she is a
       crime scene investigator. A search warrant authorized her to search the persons of defendant
       and Gilbert; collect deoxyribonucleic acid (DNA), fingerprints, and handprints from them;
       and search the pickup truck.
¶ 34       On May 4, 2013, she went to the Greene County sheriff’s office to meet with the sheriff,
       to photograph defendant, and to take standards from him. Pursuant to the search warrant, she
       took cheek swabs and a hair sample from him, and she obtained his fingerprints and palm
       prints. She also took photographs of him. As shown by the photograph labeled People’s
       exhibit A-5, his “left side [was], just under the nipple line[,] *** just a hair redder.” She saw
       nothing out of the ordinary on his chest, shoulders, and back. On the back of his hands and
       on his forearms were some small nicks or abrasions, evidently from the tiny cubes of broken
       glass that had flown through the cab of the truck when the passenger window exploded.
       Between the eyebrow and eyelid of his right eye, he had a small abrasion like a pinprick and
       some reddish discoloration.
¶ 35       Next, Field “went to where the vehicle was secured,” Pyatt Towing Company. She
       described the exterior of the truck as follows:
                   “A. It was a black pickup truck with a gray interior. The significant damage on
               the passenger side—looked like something underneath—undercarriage and looked
               like it had been rolled[,] but the whole passenger side was just laid open like a can
               opener. It was, um, the window was broken on the passenger side, on that side. The


                                                   -6-
                other windows were intact. It looked like that damage had been focused on that
                passenger side.”
¶ 36       She described the interior of the truck as follows:
                    “A. There was food, like carry-out food, strewn all in the passenger floorboard.
                There was a cell phone in the floorboard of the passenger side, front. There [were]
                items, personal items, in the back seat. *** [I]t was like a half-cab so there was a
                bunch of stuff stacked back there. But besides a lot of red, blood-like substance, there
                was glass throughout the vehicle from the—it looked like from the front passenger
                door and from that little side window behind the passenger door that was broke[n]
                out.”
¶ 37       Field’s photographs are in the record. It appears, from these photographs, that the
       passenger-side mirror is broken off. The passenger door—which, Field testified, would not
       open—is dented, wavy, and scraped, starting from where the mirror used to be and going
       back. From front to rear, the damage on the passenger side becomes progressively worse.
       The extended-cab area, behind the passenger door, is more deeply bashed in, and the bed of
       the truck on the passenger side has its skin peeled back. The leaf springs are knocked loose
       from the passenger rear wheel.
¶ 38       It also appears, from these photographs, that the driver’s seat, the center console (which
       is in the down position), the middle seatbelt, and the passenger’s seat are stained with
       splotches of a red, blood-like substance. These red splotches appear to begin on the left half
       of the passenger seat and to become bigger and more extensive in the area of the middle
       console and on the driver’s seat. A red, blood-like substance appears to be thinly smeared
       and printed all over the plastic end-part of the middle console, where a cup would be
       inserted, and kernels of glass are down inside the cup receptacle. On the passenger
       floorboard, near the passenger door, is a white Styrofoam container, which is split and
       muddy but appears to have no red stains on it. Also on the passenger floorboard are some
       hamburger buns, which do not appear to be squashed or bloodied. On the floor hump
       between the driver floorboard and the passenger floorboard are two slices of white bread, a
       hamburger bun, and French fries, none of which appear to be squashed or bloodied. Strips of
       what appears to be grilled steak are also scattered among these items, on the hump and the
       passenger floorboard.
¶ 39       People’s exhibit B-45 is a photograph of a 2013 Illinois registration card showing
       defendant as the owner of this truck, a 1986 Ford pickup truck. People’s exhibit B-46 is a
       photograph of his proof of insurance for the truck (the expiration date is September 22,
       2012).
¶ 40       After looking at the truck, taking photographs, swabbing the red, blood-like stains, and
       collecting long strands of hair, some of which were stuck to the driver’s-side windshield,
       Field went to the hospital to look at Gilbert and collect samples from her. By the time Field
       arrived at the hospital, Gilbert was brain-dead and was being prepared for organ harvesting.
¶ 41       Field found a wooden fragment in Gilbert’s blood-matted hair and saw what appeared to
       be little slivers of wood on her forehead. The injuries on her right side were quite severe: she
       had “significant scratches and abrasions on the right shoulder,” and on the right side of her
       head, lacerations were stapled together. “[T]hroughout the back of her neck and in front and
       kind of on her chest,” she “had quite a bit of those little lacerations and stuff that you very
       commonly see with broken glass, the cube glass that comes from *** those side windows

                                                   -7-
       during crashes.” Her right ear was filled with blood and fluids. There were no visible injuries
       on the left side of her head. There was a bruise, however, on her left thigh.
¶ 42       Field took photographs of Gilbert lying on a bed in the hospital. It appears, from these
       photographs, that the shoulder wound consists of three, four, or five closely spaced
       lacerations roughly parallel to one another, covered and held shut with a strip of transparent
       medical tape. These lacerations are on top of the shoulder (that is, on the horizontal plane of
       the shoulder), starting near the tip of the shoulder and extending toward the neck. The right
       side of her face and neck and her right shoulder near the base of her neck have many little
       nicks, or dicing lacerations. She also appears to have these dicing lacerations on her upper
       right forehead, where they are especially plentiful.
¶ 43       One photograph shows Field spreading the hair on the right side of Gilbert’s head to
       reveal a Y-shaped fragment of wood sitting on top of blood. Also on the right side of her
       head, about a couple of inches above her ear and a little to the front, just inside the hairline, is
       a laceration stapled shut with four staples. Slightly to the left of that laceration is another
       laceration, stapled shut with a single staple. A photograph shows blood pooled in her right
       ear canal, and the ear looks raw and bruised above the canal. No injuries are visible in a
       photograph of the left side of her face.
¶ 44       A report by a forensic scientist, Aaron Small, revealed that the blood samples Field had
       collected from the floor between the driver’s seat and door, the driver’s side dash, the
       driver’s seat, the middle console, and the passenger seat all tested as a DNA match for
       Gilbert.
¶ 45       On cross-examination, Field testified she noticed no abnormality in the steering wheel; to
       her, it did not look bent. Although she had removed the cover from the steering wheel to
       have the red, blood-like substance on the cover analyzed, it never was analyzed. There was
       mud on the truck pedals but no actual footprint. Although the middle seatbelt, which Field
       had cut loose and collected, was stained with a red, blood-like substance, there appeared to
       be nothing significant on either of the other two seatbelts (i.e., the driver’s seatbelt and the
       right passenger’s seatbelt).

¶ 46                                 4. The Testimony of Rob McMillen
¶ 47       Rob McMillen, the Greene County sheriff, interviewed defendant on May 4, 2013, at the
       sheriff’s office and asked him to show any injuries or physical complaints. Defendant lifted
       up his shirt, and McMillen photographed “some discoloration” “underneath the left nipple
       area.”
¶ 48       Defense counsel asked McMillen:
                   “Q. Did you—[d]uring the interview, before that, or after the picture was taken,
               did you and Deputy Weller—Weller trace the nature of the injury across his chest,
               from left shoulder to right—right shoulder to left?
                   A. I believe so.
                   Q. And make a comment that could be a passenger seat restraint?
                   A. I don’t recall that.”
¶ 49       In the interview at the sheriff’s office, defendant denied he was the driver. Weller
       reported that when he interviewed defendant earlier, in the hospital, defendant likewise
       denied he was the driver. (The prosecutor elicited that testimony.)

                                                    -8-
¶ 50        Because the injuries to the right side of Gilbert’s body were so severe, however, and
       because defendant’s injuries were, by contrast, mild, and because the impact had been on the
       right side of the pickup truck, which seemingly corresponded with Gilbert’s right-sided
       injuries, McMillen was skeptical that Gilbert had been the driver. Therefore, he telephoned
       crime scene services at the Illinois State Police and requested help in determining occupant
       placement. As it turned out, occupant placement was beyond the expertise of crime scene
       services, but a crime scene investigator named LeMasters recommended a private contractor,
       Shigemura, as an accident reconstructionist who was qualified to determine occupant
       placement. So, McMillen telephoned Shigemura, and the county hired him. At Shigemura’s
       request, McMillen sent him “all evidence reports, anything [they] had so he [could] review
       it.”

¶ 51                             5. The Testimony of Nathan S. Shigemura
¶ 52       In 1989, Shigemura began working as an accident reconstructionist for the Illinois State
       Police. To become a certified reconstructionist for the state government, he had to complete
       four courses totaling 200 hours, and he had to pass an examination.
¶ 53       Not only was he certified by the State of Illinois, but he also was accredited by an
       international organization, the Accreditation Commission for Traffic Crash
       Reconstructionists. He likewise had to pass an examination to obtain that accreditation.
¶ 54       Ever since his retirement from the Illinois State Police in 2002, Shigemura had been
       working full-time as a private consultant in accident reconstruction. He had taught many
       classes and had cowritten textbooks on the subject. He had reconstructed “hundreds and
       hundreds” of crashes. He had testified as an expert in Montgomery, Macoupin, Greene,
       Jersey, Sangamon, Menard, St. Clair, and Madison Counties, as well as in a couple of
       counties outside Illinois.
¶ 55       In the fall of 2013, Greene County hired him to reconstruct the accident that had occurred
       on Illinois Highway 108 and to determine the seating positions of the two occupants of the
       truck, defendant and Gilbert, at the time of the accident. He reviewed the documentation,
       including the medical records and the police reports. He looked at the pickup truck. He
       visited the scene of the crash.
¶ 56       In his testimony, he described the scene of the crash and how the accident had happened:
                    “A. Well, the location, basically, was—it’s an east-west road, two-lanes, [s]tate
               [r]oute, and the road, for an eastbound vehicle, the road curves to the left. Once you
               enter the curve to the left, you go a little ways[,] and then the road curves back to the
               right and heads by east again [sic]. In the initial curve for an eastbound vehicle that
               curves to the left, the vehicle, in this particular crash, failed to negotiate the curve
               fully and left the roadway to its right, went down an embankment, went down in a
               grassy area for—a fair distance and struck a power pole with the passenger side of the
               vehicle. The impact caused the power pole to snap[,] and the vehicle rotated and came
               to rest several feet past the power pole.”
       It was near the passenger-side mirror that the truck first made contact with the utility pole,
       Shigemura said. The truck then raked the pole along the passenger door until the pole
       snagged on the rear door of the extended cab, causing the truck to rotate. The occupants and
       anything else inside the cab of the truck would have been hurled toward the pole.


                                                   -9-
¶ 57       The passenger would have received more force than the driver, Shigemura explained,
       because the passenger was closer to the impact. Similarly, the driver of a bus hit head-on, in
       the front, would feel more of an impact than people sitting in the rear of the bus. Shigemura
       inferred that the passenger in the pickup truck was unrestrained, because the webbing of the
       passenger seatbelt did not have any blood on it and because glass cubes were down inside the
       seatbelt buckle. “[I]f it was buckled, the glass pieces wouldn’t get down that far.”
¶ 58       Shigemura continued (referring to a diagram):
               “The person sitting right here[,] [in the passenger seat,] sustained a lot of injury,
               especially if that person was not wearing their seatbelt. And many times, for example,
               in [a] 90-degree collision like this, even if you are wearing your seatbelt, many times
               it’s not going to go well for you because the impact zone is right where you’re sitting.
               *** This person, the driver, will sustain less injury, especially in the direction the
               driver is moving[,] because the driver is f[a]rther away from the collision, f[a]rther
               away from the impact zone. The f[a]rther away you are, the force, you feel less of the
               force. *** Now[,] I don’t say it’s minimal[;] I’m just saying it gets less as you move
               away from the collision force.
                    [Gilbert] sustained significantly more severe injuries than [defendant] did. She
               had cuts and dicing—dicing [is] little-bitty cuts on your skin, because as the glass
               shatters, safety glass shatters into small, circular kind[s] of pieces, and as it shatters,
               when it shatters, it blows out. I mean it just explodes[,] and flying glass will cut you[,]
               and we get those characteristic cut patterns that we call ‘dicing’ on the side of her
               face. You also see the—the severe injury and trauma to the head. In some of the
               photographs, you saw a wood, a piece of wood in the scalp, presumably from the pole
               itself because the pole is now intruding into the side of the vehicle, the window is
               now shattered out[,] and she engages with the pole also because the door panel is—is
               intruding into the passenger compartment and the window is no longer there[,] so
               there’s no barrier between her and the pole now.”
¶ 59       The driver, Shigemura testified, would have been thrown toward the rear-view mirror and
       perhaps would have clipped the steering wheel. And, indeed, according to Shigemura, there
       was evidence that just this had happened, in that “[t]he bottom arc of the steering wheel was
       bent forward” and defendant had a bruise on his left side, where, apparently, he had caught
       the steering wheel with his body. Although Field testified the steering wheel had sustained no
       damage, Shigemura disagreed: he, too, had photographed the steering wheel, and even in the
       photographs that Field had taken, he could see it was bent.
¶ 60       The prosecutor asked Shigemura:
                    “Q. So, based on your review of everything that you were provided by the
               [s]heriff and your independent investigation of the scene and of the science that you
               perform to do that, were you able to develop an opinion[,] with a relative [sic] degree
               of scientific certainty[,] as to where the occupants were in the vehicle at the time of
               the crash?
                    A. Yes.
                    Q. And what was the opinion?
                    A. I believe the female was the passenger at the time of the crash and the male
               was the driver at the time of the crash.”


                                                   - 10 -
¶ 61       On cross-examination, defense counsel asked Shigemura the number of previous felony
       cases in which he had been hired to determine which occupant of a vehicle was the driver.
       Shigemura answered: “I don’t remember that particular topic being the specific focus of any
       felony investigation.” He added, however, that although this was his “[f]irst trial case” in
       which he had testified on occupant placement, it was not the first case in which he had
       determined occupant placement (“just because I haven’t had a trial doesn’t mean I haven’t
       done this before, many times”).
¶ 62       Shigemura admitted, on cross-examination, that the greatest impact was when the utility
       pole snagged on the structural post behind the passenger seat. Nevertheless, he insisted:
       “That doesn’t mean that [the sideswiping is] inconsequential. You [sideswipe] something,
       you could get very good forces and very good intrusion[,] as we saw by looking at this
       particular vehicle.” It had to be borne in mind that the sheet metal of the passenger door was
       flexible. Because sheet metal to some extent “pop[ped] back out” after it was hit, the
       collision in that area “look[ed] more superficial”—but “[it was] not.” Although a greater
       impact was on the way, the initial impact should not be discounted. The grass was wet, the
       treads on the rear tires of the truck were not very good, and as the driver struggled to get back
       onto the road, the truck rotated counterclockwise, “present[ing] that passenger side to the
       pole,” and “bam, hits it, shags, snap, rotates, down.” “[T]he initial contact was penetrating
       enough and broke out the window enough to allow the person sitting there to strike what’s
       right outside the window. You have the horizontal striations on her shoulder that look like
       brushing up against a pole as in the—as where the head strikes are occurring.”
¶ 63       Defendant, as the driver, could not have sustained the injury to his left side by striking
       Gilbert, as the passenger, because the two of them would have moved parallel, in the same
       direction, until they struck something. Also, if defendant had been sitting in the passenger
       seat, he would have been “covered with cuts,” as Gilbert was, because the buckling of the
       passenger door exploded the window of that door.

¶ 64                                        6. The Stipulation
¶ 65       The parties stipulated that (1) on May 2, 2013, a black Ford F-150 extended-cab pickup
       truck was involved in an accident, (2) at the time of the accident, defendant had a blood
       alcohol level above 0.08 per 100 milliliters of whole blood, and (3) the accident resulted in
       and was the proximate cause of Gilbert’s death.

¶ 66                              7. The Testimony of Suzanne Holmes
¶ 67       The State rested, and the trial court denied defendant’s motion for a directed verdict. The
       defense then called Suzanne Holmes as its first witness.
¶ 68       Holmes testified that, during the evening of May 2, 2013, she was working as a cook at
       Thirsty’s Tavern in Eldred, Illinois, and that defendant came in with his fiancée, Gilbert. The
       two of them were frequent patrons of the tavern, and in fact, Gilbert herself worked there
       part-time. “They were celebrating [defendant’s] birthday, havin[g] a good time, cuttin[g] up.”
       They were outside a lot with Holmes, in the kitchen (the kitchen was in a wire enclosure
       outside the tavern).
¶ 69       When Gilbert and defendant were ready to leave, they ordered take-out food, as they
       usually did. Holmes cooked the food and brought it into the tavern. Gilbert paid for the food


                                                  - 11 -
       and, keys in hand, said: “ ‘I’m going to take his drunken ass home.’ ” Defendant was already
       outside at that time—smoking, Holmes presumed. She did not see him and Gilbert get into
       the truck; nor did she see them leave. Instead, she and her friends ran next door, through the
       pouring rain, to the American Legion.
¶ 70       Four or five days after the accident, defendant came to Thirsty’s Tavern and showed
       Holmes the bruises he had sustained in the accident.

¶ 71                            8. The Testimony of Garry Hillis, Sr.
¶ 72       Defendant’s father, Garry Hillis, Sr., testified that, about three days after the accident,
       defendant “was complaining about his ribs.” He had a “yellowish bruise mark ***
       underneath his breast.”

¶ 73                               9. The Testimony of Lela Groves
¶ 74      The day after the accident, defendant’s aunt, Lela Groves, saw bruising on defendant’s
       body. She did not see his chest, but she saw a red mark on the right side and extending down
       toward the hip.

¶ 75                                 10. The Testimony of Ryan Baker
¶ 76       Ryan Baker, who described himself as defendant’s “very good friend,” testified he saw
       “seatbelt marks” on defendant and that these marks became progressively more visible in the
       days after the accident. He testified:
                   “A. They kept getting deeper and deeper, you know, like a bruise does, you know.
               They start out kind of light. Then, you know, they just start settin[g] in. They start
               turnin[g] yellow and dark purple and stuff.
                   Q. Sort of the rainbow?
                   A. Yeah, sort of like a rainbow.
                   Q. All right. So you say that you saw at [sic] him at least three or four times?
                   A. Yeah.”

¶ 77                                  11. The Testimony of James Hall
¶ 78       James Hall is a traffic accident reconstructionist and the proprietor of J.W. Hall and
       Associates, a business that does “forensic collision analysis.” To become an accident
       reconstructionist, he took classes at various colleges. He began working as a reconstructionist
       for the Illinois State Police in 1981, simultaneously starting his own private practice. He had
       investigated around 600 accidents for the Illinois State Police. Since his retirement from there
       in 1997, he had continued as an independent contractor, averaging about 50 cases a year. He
       also had taught college courses in accident reconstruction. He had never testified in a felony
       case before, but he had testified in civil cases.
¶ 79       The defense had hired him to determine which of the two occupants, defendant or
       Gilbert, was driving the pickup truck at the time of the accident. To make that determination,
       Hall inspected the truck, which was at a salvage yard; he went to the scene of the accident;
       and he looked through the photographs, the police reports, and “the hospital reports.”



                                                  - 12 -
¶ 80       Illinois Highway 108, Hall testified, “was straight until there was a curve to the left.” At
       the beginning of the curve, the truck went off to the right and toward the utility pole. The
       truck sideswiped the utility pole on the right side, about a fourth of the way behind the front
       edge of the passenger door, and then, keeping contact with the utility pole, the truck rotated
       counterclockwise to a support pillar behind the passenger seat (the B pillar), where the
       maximum, heavy impact and the deepest penetration occurred.
¶ 81       With the initial impact, the occupants would have moved only “slightly” to the right, Hall
       explained (“some movement to the right but not [so] fantastic a movement”), because it was,
       as of yet, only an oblique, sideswiping impact. The next impact, the impact of the B pillar
       with the utility pole, was the major one and would have caused the most damage to the
       occupants. They would have moved violently in the direction of that impact, toward the B
       pillar, toward the right rear of the cab. Hall was unable to say whether the passenger had a
       seatbelt on, but in any event, the passenger would have gone backward, into the padding of
       the passenger seat, where the B pillar was.
¶ 82       The driver, if unrestrained, would have come out worse, Hall testified, because the driver
       would have had “more running speed” than the passenger. The driver would have flown to
       the right, striking the middle console—which evidently was in the down position at the time
       of the crash, judging by the blood on its surface and the lack of blood inside the
       console—and would have struck the left side of the passenger, who, by contrast, would have
       had “only *** a slight movement to the right,” since he “already [was] there.” Thus, Hall
       would expect the passenger to have injuries on both the left side and the right side of the
       body: on the right side from contact with the right rear of the cab and on the left side from
       being struck by the unrestrained driver. (Hall assumed, from defendant’s account, that
       Gilbert was unrestrained, because defendant stated he woke up in the passenger seat and saw
       her lying at his feet, on the passenger floorboard.) But the injuries to the unrestrained driver
       would be greater, in Hall’s opinion.
¶ 83       On cross-examination, the prosecutor asked Hall why Gilbert, compared with defendant,
       had so many dicing injuries from the flying glass if, as Hall theorized, she was farther away
       from the exploding passenger window. Hall answered that because defendant, as the
       passenger, was pushed to the rear and to the right, most of the flying glass from the passenger
       window bypassed him.
¶ 84       Having reviewed the medical reports, Hall was aware of the severe, fatal injuries to the
       right side of Gilbert’s body, and in his report, he “acknowledged the importance of injury
       patterns in determining *** who the driver was.” But he disagreed with Shigemura that the
       injury patterns enabled one to say, to “a reasonable degree of accident[-]reconstruction
       certainty,” that Gilbert was the passenger. In Hall’s view, it was impossible for any accident
       reconstructionist to opine, to a reasonable degree of accident-reconstruction certainty, who
       the driver was in this case—but he thought that Gilbert was the driver.
¶ 85       He blamed the uncertainty partly on the police. By his understanding, out of all the blood
       samples taken from the cab of the truck, the only blood tested was the smear of blood on the
       dash, by the vehicle identification number—and it was Gilbert’s blood. Hall admitted,
       though, that if defendant had dragged Gilbert from the passenger seat, he could have gotten
       her blood on his hands and smeared it on the dash.



                                                  - 13 -
¶ 86                                      12. Defendant’s Testimony
¶ 87       Defendant testified that Gilbert had been his fiancée and that they had lived together for
       three years.
¶ 88       On May 2, 2013, he got off work at 5:30 or 5:45 p.m. Gilbert took her children to her
       mother’s house because she and defendant intended to go to Thirsty’s Tavern and celebrate
       his birthday—and, besides, they always went to Thirsty’s Tavern on Thursday nights for the
       raffle drawing. They tarried a while at home, drinking beer, and then, around 6:15 or 6:30
       p.m., they left Carrollton for Thirsty’s Tavern in Eldred.
¶ 89       They went in the Ford F-150 pickup truck (the truck which, later that evening, would
       strike the utility pole). Gilbert, exclusively, was the driver of the truck that entire evening,
       and defendant was the passenger. Although the title was still in his name, she had been
       driving the F-150 for six to eight months preceding the accident, and he had been driving a
       different truck, a “[1997] Z71 extended[-]cab truck.” She drove the F-150 to work every day.
       “It was her truck.” During those six to eight months, he drove the F-150 only
       “[o]ccasionally” and “not much at all.” He did not drive it on May 2, 2013, and as of that
       date, it had been probably a month since he last drove it.
¶ 90       Before leaving Carrollton in the early evening of May 2, 2013, they pulled into Moto
       Mart, and Gilbert parked the truck and went in to get cash and cigarettes while defendant
       waited in the passenger seat. Then Gilbert drove them to Thirsty’s Tavern.
¶ 91       They were at the tavern from approximately 6:30 to 10:30 p.m. Defendant “probably had
       12 beers” and “4 or 5 shots.” That was, he admitted, “a lot of booze,” and he did become
       “intoxicated.” He was sure he had more to drink that night than Gilbert.
¶ 92       When he and Gilbert were ready to go, they ordered take-out food from the beer-garden
       grill, as was their custom. Holmes, the cook, brought in their food, and Gilbert paid for it.
       Defendant went outside and smoked a cigarette, waiting on Gilbert. Holmes and Gilbert
       came outside and talked for a while. He told Gilbert, “ ‘I’m goin[g] and gettin[g] in the truck.
       *** Come on.’ ” It was “pouring down rain,” and he climbed into the passenger seat of the
       F-150. Two to five minutes later, Gilbert climbed into the driver’s seat, and they left
       Thirsty’s Tavern.
¶ 93       She drove east, took the Hillview blacktop, and then exited to Illinois Highway 108.
       Defendant testified:
                “[A]fter Cole Hill[,] I fell asleep. I don’t remember nothing after that.
                   Q. What’s the next thing you remember?
                   A. Waking up.
                   Q. And describe to the jury what you observed and what—what happened.
                   A. Whenever I came to, we was—we was in a field[,] I could tell[,] and Brandy
                was slumped over in the floorboard. And I shook her two or three times, said,
                ‘Brandy, Brandy.’ She didn’t respond, didn’t respond at all.”
¶ 94       Gilbert was facedown on the passenger floorboard, defendant testified, and his legs were
       pinned against the seat. He took his seatbelt off and tried to open the passenger door, pushing
       it with his arm, but it would not open. So, he climbed out through the driver’s door, grabbed
       Gilbert by the hips and the pants, and gripping the steering wheel with his other hand and
       slipping and sliding and falling down in the mud, he managed to pull her over the floorboards
       and out of the cab. “She wasn’t responsive at all[,] but she was gurgling on blood.” He found

                                                  - 14 -
       his cell phone in the truck and brought the phone outside, but it was raining, and he was
       having difficulty with water on the screen, so he went back into the truck and made a call.
       Defense counsel asked:
                    “Q. All right. Do you remember who you called?
                    A. My mother was the first person I called because I didn’t know how to get
               ahold of the police station and I know we’re not set up for 9-1-1.
                    Q. Did you have any luck contacting your mother?
                    A. No, I did not have no luck contacting my mother at all[,] so my next step was, I
               know that we don’t have 9-1-1, but I thought if I call 9-1-1, surely it would get to
               them and they can figure out where we’re at.
                    Q. Did you actually make contact with 9-1-1?
                    A. Yes, I did.
                    Q. And did you have a conversation with anybody?
                    A. Yes, I did.
                    Q. Basically, what did they say?
                    A. They said that—asked me where I was. I said, ‘I’m not for sure. We’re along
               [Illinois Highway] 108.’ I said, ‘We’re along [Illinois Highway] 108 for sure.’ I said,
               ‘I know that we were headin[g] back eastbound when we left.’ And they said that
               there was downed power lines so that’s probably where [it] was at, is what the lady
               told me.”
       Because of the downed power lines, the 911 dispatcher advised defendant to remain in the
       vehicle and assured him that help was on the way.
¶ 95       Soon after defendant called 911, Lovel arrived. Defendant testified:
                    “A. I—I ran to him. I said, ‘I need help.’ I said, ‘She’s in bad shape.’ I said, ‘You
               gotta help me.’ And he said to just calm down. He said, ‘Stay where you are. There’s
               downed power lines,’ he said. He said, ‘So just stay there.’ He said, ‘I’ll be there in a
               minute.’ So he got over to me[,] and he bent down[,] and he said, ‘She’s breathin[g],
               Garry, She’s breathin[g]. Just calm down,’ he said.”
¶ 96       On cross-examination, defendant testified he always wore his seatbelt and that he did not
       remember whether Gilbert wore her seatbelt on this occasion. “[A] lot of times she didn’t
       wear her seatbelt,” he testified. The prosecutor asked him:
                    “Q. You never, if you always wear your seatbelt, you never harped on her, I mean
               she’s the—your fiancé[e]. She’s raising these two kids that you care about. You never
               asked her to, ‘Hey, please wear your seatbelt?’
                    A. That’s your choice if you want to wear your seatbelt, I feel.”
¶ 97       When further questioned by the prosecutor, defendant denied pulling Gilbert out over the
       seats; he insisted he pulled her out over the passenger floorboard and the driver floorboard.
¶ 98       Also, during its cross-examination of defendant, the State presented evidence that he
       attempted to call his mother not once, but twice, before calling 911: his first call to her
       lasting 102 seconds and his second call to her lasting 80 seconds.
¶ 99       On this evidence, the jury convicted defendant. The trial court later sentenced him as
       stated.


                                                   - 15 -
¶ 100                                          II. ANALYSIS
¶ 101                 A. Barring Earnshaw From Performing Accident Reconstruction
¶ 102                              1. The Scope of the Trial Court’s Ruling
¶ 103        Defendant says in his reply brief: “It is important to note tha[t] not only was specific
        testimony of [d]efendant’s medical expert pertaining to accident reconstruction excluded, but
        that the medical expert was prevented entirely from testifying regarding matters that are
        indisputably within his competency, such as injury analysis.”
¶ 104        The trial court’s order of April 9, 2015, says: “State motion to deny witness
        granted”—but what did the court mean by “deny witness”? When interpreting an order of the
        trial court, we interpret it “in a reasonable manner,” of course, “so as to give effect to the
        apparent intention of the trial court.” Kiefer v. Rust-Oleum Corp., 394 Ill. App. 3d 485, 494
        (2009). That means interpreting the order “from the entire context in which [it was] entered,
        with reference to other parts of the record[,] including the pleadings, motions[,] and issues
        before the court and the arguments of counsel.” Id. The context of the ruling “State motion to
        deny witness granted” was the State’s “Motion in Limine No 2.” In that motion, the State
        requested the court not to bar Earnshaw from testifying at all but, more narrowly, to bar him
        from “testifying as an expert in matters regarding the reconstruction of the accident.”
        Therefore, it is unclear that “deny witness” meant denying Earnshaw the right to testify at all
        regarding the injuries Gilbert and defendant had suffered in the accident. It could be argued
        that, in context, “deny witness” meant denying Earnshaw the opportunity to reconstruct the
        accident for the jury.
¶ 105        In his opening oral argument, defendant’s appellate counsel remarked that, in hindsight,
        his job would have been easier if trial counsel had requested the trial court to clarify its ruling
        regarding Earnshaw. Recently, in People v. Daniels, 2016 IL App (4th) 140131, ¶ 72, we
        held that insomuch as the trial court’s ruling on the defendant’s motion in limine was
        ambiguous, the defendant, the appellant, should have sought clarification from the trial court
        so that, on appeal, the record would be clear and guesswork would be unnecessary. We
        realize that, in April 2015, when the trial court ruled on the motions in limine in the present
        case, Daniels did not yet exist, but this holding in Daniels proceeds ineluctably from two
        related principles that have been around for a long time.
¶ 106        The first principle is the presumption of regularity. “[A] presumption of regularity ***
        attaches to the proceeding in the trial court,” and the appellant has the burden of rebutting
        that presumption by showing, from the record, that an error did indeed occur. People v.
        Schomer, 64 Ill. App. 3d 440, 445-46 (1978). If it is unclear from the record that an error
        occurred—if, for example, the order that the appellant challenges could reasonably be
        interpreted in either of two ways, one of which would yield a correct ruling and the other an
        erroneous ruling—the presumption of regularity is unrebutted.
¶ 107        The second, related principle is that the would-be appellant must make an adequate
        record while in the trial court. A party who would appeal must ensure the record is clear and
        ample enough to substantiate the claims of error he or she intends to raise in the appeal.
        People v. Carter, 2015 IL 117709, ¶ 19; Foutch v. O’Bryant, 99 Ill. 2d 389, 392 (1984). Say,
        for example, that a party appeals an order of the trial court but because the order contains
        ambiguous language that the party never requested the trial court to clarify, we cannot tell if
        the order really is erroneous: that party, as the appellant, has failed to make a record adequate


                                                    - 16 -
        to support his or her contention of error, and the ambiguity will be resolved against the
        appellant.
¶ 108       The cryptic language “deny witness,” taken in context, fails to convince us that the trial
        court’s ruling regarding Earnshaw extended beyond accident reconstruction. We are
        unconvinced that the court barred him from testifying to the injuries defendant and Gilbert
        had suffered—matters that would have been, as defendant says, “indisputably within his
        competency.” In short, the presumption of regularity is unrebutted in this respect, and we
        resolve the ambiguity against defendant as the appellant. See Schomer, 64 Ill. App. 3d at
        445-46.

¶ 109                      2. Earnshaw Has Medical Experience But, Apparently,
¶ 110                         No Experience in Traffic-Accident Reconstruction
¶ 111       Because Earnshaw practiced medicine in hospitals and in private practice from 1974 to
        2007, defendant disagrees with the State that Earnshaw lacks “ ‘training or job experience in
        any area that is related to accident reconstruction.’ ” Defendant argues the trial court should
        have denied the State’s “Motion in Limine No. 2.”
¶ 112       We scrutinize this ruling through the lens of a deferential standard of review, the most
        deferential standard of review recognized by the law (People v. Hancock, 2014 IL App (4th)
        131069, ¶ 121). We will defer to the ruling on a motion in limine unless we find the ruling to
        be an abuse of discretion. People v. Kirchner, 194 Ill. 2d 502, 539 (2000). Even if we
        disagreed with the trial court’s ruling, our mere disagreement would not be enough to make
        the ruling an abuse of discretion. Hancock, 2014 IL App (4th) 131069, ¶ 121. Rather, the
        ruling is an abuse of discretion only if the court “acted arbitrarily, exceeded the bounds of
        reason, or ignored or misapprehended the law.” (Internal quotation marks omitted.) Id.
¶ 113       Given that definition of an “abuse of discretion,” we disagree the trial court abused its
        discretion by deciding that the ability to determine the placement of people within a motor
        vehicle at the time of a crash did not follow from the ability to diagnose and treat injuries.
        The court was not required to find that just because Earnshaw was qualified to diagnose and
        treat, say, a skull fracture sustained in a traffic accident, he was qualified to infer where the
        patient was sitting in the vehicle at the time of the accident. A doctor in internal medicine is
        not, ipso facto, a traffic-accident reconstructionist.
¶ 114       Granted, doctors are qualified to opine whether an injury is accident-related or
        preexisting. We agree with defendant when he says: “Illinois case law is replete with
        physicians who have testified, based on observation and experience, regarding their opinion
        of whether a claimant was injured [as a result of the accident in question].” Jackson v. Seib,
        372 Ill. App. 3d 1061, 1073 (2007). Causation, however, was not even at issue in this case.
        The parties stipulated that Gilbert’s fatal injuries were caused by the accident. Therefore, it
        was unnecessary for a physician to take the stand and opine, as medical experts traditionally
        have done, whether the injured person’s condition resulted from the accident or,
        alternatively, preexisted the accident. See, e.g., id.; Ford v. Grizzle, 398 Ill. App. 3d 639, 649
        (2010). The stipulation took the issue of causation off the table. See People v. Woods, 214 Ill.
        2d 455, 469 (2005).
¶ 115       Occupant placement was still on the table, but we are aware of no case holding that an
        experienced physician, simply by virtue of being an experienced physician, can determine


                                                    - 17 -
        occupant placement in a traffic accident. We are aware of no case holding that because a
        physician is qualified to opine whether an injury resulted from a traffic accident, a physician
        is qualified to opine whether the patient was the driver or the passenger. Therefore, we
        cannot say that, in granting the State’s “Motion in Limine No. 2,” the trial court “ignored
        recognized principles of law.” State Farm Fire & Casualty Co. v. Leverton, 314 Ill. App. 3d
        1080, 1083 (2000). And without being informed specifically how the education and
        experience of a physician specializing in internal medicine equips that physician to determine
        which of the two occupants of a wrecked vehicle was the driver, we cannot characterize the
        ruling as “arbitrary” or “unreasonable,” either. (Internal quotation marks omitted.) People v.
        Illgen, 145 Ill. 2d 353, 364 (1991). Determining who, of two occupants, was the driver in an
        accident is different from determining whether an injury resulted from the accident. Thus, we
        find no abuse of discretion in the granting of the State’s “Motion in Limine No. 2.”

¶ 116                 3. The Alleged Violation of the Sixth and Fourteenth Amendments
¶ 117        Defendant complains that by granting the State’s “Motion in Limine No. 2,” the trial court
        deprived him of his right under the sixth and fourteenth amendments (U.S. Const., amends.
        VI, XIV) to present testimony in his own defense.
¶ 118        We disagree that the trial court’s ruling violated either of those constitutional
        amendments. “The accused does not have an unfettered right to offer testimony that is
        incompetent, privileged, or otherwise inadmissible under standard rules of evidence.” Taylor
        v. Illinois, 484 U.S. 400, 410 (1988). “In the exercise of this right [to present witnesses in his
        own defense], the accused, as is required of the State, must comply with established rules of
        procedure and evidence designed to assure both fairness and reliability in the ascertainment
        of guilt and innocence.” Chambers v. Mississippi, 410 U.S. 284, 302 (1973). Illinois Rule of
        Evidence 702 (eff. Jan. 1, 2011) is a reasonable rule of evidence. It is not arbitrary. By
        requiring that a witness be “qualified *** by knowledge, skill, experience, training, or
        education” to offer proposed expert testimony (Ill. R. Evid. 702 (eff. Jan. 1, 2011)), Rule 702
        aims to “assure both fairness and reliability in the ascertainment of guilt and innocence”
        (Chambers, 410 U.S. at 302). Therefore, the sixth and fourteenth amendments do not exempt
        defendant from the requirements of Rule 702.

¶ 119                       B. Allowing Shigemura To Rely on Injury Patterns
                                in His Determination of Occupant Placement
¶ 120       Defendant argues: “Shigemura *** does not possess the foundational medical skills that
        would allow him to determine what fatal injuries are, how injuries compare with one another,
        or comment about the relative severity of any injury and causation for certain injuries.”
¶ 121       Actually, Shigemura did not have to determine that Gilbert had suffered fatal injuries in
        the crash. The parties stipulated to that fact. The parties stipulated that “the accident resulted
        in, and was the proximate cause of, Gilbert’s death.”
¶ 122       Surely, if Gilbert died of the injuries she sustained in the crash and if defendant, by
        contrast, was released from the hospital the next day, you would not need medical training to
        perceive that her injuries were more severe than his injuries.
¶ 123       Shigemura went on to opine that because Gilbert sustained more severe injuries than
        defendant, she must have been closer to the point of impact; i.e., she must have been in the


                                                    - 18 -
        passenger seat rather than in the driver’s seat. Defendant argues that, without medical
        training, Shigemura was unqualified to offer that opinion. He argues that an accident
        reconstructionist lacking medical training is unqualified to correlate occupant placement with
        the injury patterns documented in medical records.
¶ 124        Actually, Shigemura’s testimony fell within the realm of physics, not medicine. He could
        have done essentially the same analysis if the two occupants of the pickup truck had been
        crash dummies in a simulated right-sided collision. He could have opined that crash dummy
        No. 2 must have been the passenger because it had severe damage on its right side, compared
        to crash dummy No. 1, which had little damage.
¶ 125        A traffic-accident reconstructionist has written:
                  “When damage occurs within a vehicle, this, along with occupant injuries, can often
                  answer such questions as who was driving and whether occupants wore lap belts or
                  shoulder harnesses.
                       The laws of physics assist the reconstructionist in examining the issue of ‘who
                  was driving.’ When unrestrained drivers and passengers ride in a vehicle that hits
                  some object, the occupant kinematics often offer solutions to the perplexing dilemma
                  of deciding who was driving and who was not.
                       A typical case has two people in a vehicle that runs off the road and into a tree.
                  When the police arrive, there is one dead body in the car and one inebriated fellow
                  sitting on the edge of the road. The vehicle belongs to the alcohol-influenced
                  individual, and witnesses will state they last saw him driving away from the local
                  watering hole. But chances are he will advise police that he and the decedent swapped
                  places down the road and that he, the drunk, was asleep when the accident happened.
                       A careful examination of the vehicle, the location of damage, and the direction of
                  force, plus the position of the deceased and the nature of the bodily injuries may
                  confirm or rule out the possibility or probability that that person was driving. ***
                       *** [T]he reconstructionist may want to discuss occupant injuries with the
                  pathologist, attending physician, or coroner. The location and nature of injuries to
                  individuals can be matched with damage to vehicle interiors.” Joseph E. Badger,
                  Reconstruction of Traffic Accidents, in 9 Am. Jur. Proof of Facts 3d 115, § 15, at 153
                  (1990).
¶ 126        Note that, in this quoted passage, the traffic-accident reconstructionist is not the one who
        diagnoses the injuries. Rather, he or she obtains that diagnosis from physicians and other
        qualified medical personnel, as Shigemura did in the present case by reading the medical
        records.
¶ 127        It is true that Shigemura also looked at photographs of the occupants’ injuries, but when
        doing that, he could just as well have been looking at photographs of the damage inflicted on
        inanimate objects that were in the cab of the truck at the time of the accident—such as crash
        dummies. In sum, we conclude that Shigemura stayed within the realm of accident
        reconstruction and out of the realm of medicine—or, more precisely, for purposes of our
        standard of review, the trial court reasonably concluded he did so—and thus, we find no
        abuse of discretion in the denial of defendant’s motion in limine. See People v. Williams, 188
        Ill. 2d 365, 369 (1999).



                                                   - 19 -
¶ 128                               C. Proof, Beyond a Reasonable Doubt,
                                        That Defendant Was the Driver
¶ 129        To find defendant guilty of aggravated driving under the influence of alcohol (625 ILCS
        5/11-501(d)(1)(F) (West 2012)), the jury had to find, among other elements, that he was
        driving the Ford F-150 pickup truck at the time of the accident. Defendant argues that, as a
        matter of law, the evidence in support of that element fails to satisfy the standard of proof
        beyond a reasonable doubt.
¶ 130        Defendant acknowledges that, on appeal, we should view all the trial evidence in the light
        most favorable to the prosecution and decide whether any rational trier of fact could find,
        beyond a reasonable doubt, that defendant was the driver. See People v. Cunningham, 212 Ill.
        2d 274, 278 (2004). For essentially five reasons, he regards the evidence as unsatisfactory
        with respect to that element of the offense.
¶ 131        First, no eyewitness testified he was the driver, just as in People v. Jefferson, 1 Ill. App.
        3d 484 (1971), and People v. Ammons, 103 Ill. App. 2d 441 (1968); no eyewitness testified
        that the defendants were the drivers; and, in those cases, the appellate court reversed the
        convictions of driving under the influence (Jefferson, 1 Ill. App. 3d at 486-87; Ammons, 103
        Ill. App. 2d at 445). The facts in Jefferson and Ammons, however, are not the facts in the
        present case. Jefferson and Ammons are distinguishable if only because, in both of those
        cases, an eyewitness testified that he or she, rather than the defendant, actually was the driver
        at the time of the charged offenses. In Jefferson, Verna Malone testified that she, rather than
        the defendant, was driving the car when it skidded into a post. Jefferson, 1 Ill. App. 3d at
        485. Similarly, in Ammons, a “witness named Wright” testified that he, rather than the
        defendant, executed the passing maneuver that prompted the traffic stop. Ammons, 103 Ill.
        App. 2d at 444. In the present case, by contrast, no eyewitness (other than defendant)
        testified to seeing who was in the driver’s seat when the pickup truck left the parking lot of
        Thirsty’s Tavern. True, by the same token, no eyewitness testified to seeing defendant
        driving—but as defendant admits, the identity of a driver can be proved by circumstantial
        evidence. See People v. Lurz, 379 Ill. App. 3d 958, 969 (2008).
¶ 132        Second, defendant argues that the testimony of his family members and the photographs
        in the record prove he was bruised from the passenger seatbelt, thereby corroborating his
        testimony that he was the passenger rather than the driver. The passenger seatbelt would have
        gone diagonally across defendant’s torso, from the right shoulder to the left hip. Garry Hillis,
        Sr., never testified to seeing a diagonal bruise from defendant’s right shoulder to his left hip.
        Instead, he testified to seeing a “yellowish bruise mark *** underneath his breast.” Likewise,
        the photographs show no diagonal bruise but merely a faint area of redness under his left
        breast. (And, we might add, it is unclear how defendant, as a passenger, would have been
        bruised diagonally from the shoulder strap if, as Hall opined, the passenger would have been
        thrown to the right rear—seemingly away from the shoulder strap.) Lela Grove testified she
        saw a red mark on defendant’s right side and extending down toward his hip. Arguably, a
        bruise in that position would be more suggestive of a driver’s seatbelt than a passenger’s
        seatbelt. Ryan Baker testified to seeing “seatbelt marks,” but he did not specify their location.
¶ 133        Third, defendant notes what Stewart told Weller: Gilbert drove to the Moto Mart the
        afternoon of the accident and tried to get some cash from the “debit machine.” Even if
        Gilbert drove in the afternoon, however, it does not necessarily follow that she was the driver
        that evening. Also, we note a possible contradiction between her statement and defendant’s

                                                    - 20 -
        testimony: Stewart told Weller that Gilbert was alone when she stopped by Moto Mart,
        whereas defendant testified he was with Gilbert.
¶ 134       Fourth, defendant argues that Hall’s testimony corroborates his testimony that he was the
        passenger and Gilbert was the driver. But a reasonable trier of fact could have believed
        Shigemura over Hall. “It is for the trier of fact to evaluate the expert testimonies and weigh
        their relative worth in context. [Citation.] When the expert testimonies offer divergent
        conclusions, the jury is entitled to believe one expert over the other.” (Internal quotation
        marks omitted.) People v. Sims, 374 Ill. App. 3d 231, 251 (2007). Defendant says: “The fact
        that James Hall’s conclusion contradicted Nathan Shigemura’s testimony tends to weaken
        Shigemura’s opinion.” Not necessarily. Insomuch as Hall’s testimony contradicted
        Shigemura’s testimony, the jury could have found Hall’s testimony to be unconvincing: the
        jury could have decided that Shigemura was right and that Hall was mistaken. See id. After
        all, there is commonsensical appeal to the idea that, in a sideswiping collision on the
        passenger side, the occupant with the severe right-sided injuries and the extensive dicing
        lacerations was the passenger, as opposed to the occupant who suffered relatively minor
        injuries and fewer dicing lacerations. See Parks v. Fuller, 111 S.E.2d 755, 765 (Ga. Ct. App.
        1959). Judging from the photographs admitted in evidence, the injuries that Gilbert sustained
        do not look like the type of injuries one would expect to receive from being hurled into the
        soft body of a passenger. Rather, she looks as if she hit a utility pole with her right shoulder
        and the right side of her head. According to Shigemura’s testimony, the passenger would
        have “engaged with” the utility pole, through the exploding window, as soon as the truck slid
        diagonally into the utility pole.
¶ 135       Fifth, defendant argues: “Additionally significant is the fact that Brandy Gilbert owned
        the vehicle.” Citing People v. Kizer, 365 Ill. App. 3d 949, 962 (2006), he notes: “It has been
        recognized in DUI cases that when the identity of the driver is unknown, the jury may infer
        that the owner of the vehicle was driving.” Actually, it appears that defendant was the
        registered owner of the Ford F-150 truck, the truck involved in the accident. People’s exhibit
        No. 45 is a photograph of a 2013 Illinois registration identification card found in the truck,
        and the registration card has defendant’s name on it. The license-plate number on the
        registration card, 1138851, matches the license-plate number on the truck, as shown in
        People’s exhibit No. 7. Defendant even testified he was the registered owner. It would be
        possible for a rational trier of fact to find that defendant was the owner of the F-150 truck.
        And to quote defendant’s own argument, such a trier of fact “may infer that the owner of the
        vehicle was driving.”
¶ 136       To be sure, defendant testified that Gilbert, rather than he, was the driver; but the jury did
        not have to believe him. “[I]t is not our role to reweigh the evidence received by the jury, but
        rather to determine whether any rational trier of fact could have found the elements of the
        crime beyond a reasonable doubt.” People v. Purdle, 212 Ill. App. 3d 594, 597 (1991). A
        rational jury could have found, beyond a reasonable doubt, that defendant was the driver.

¶ 137                                    III. CONCLUSION
¶ 138      For the foregoing reasons, we affirm the trial court’s judgment. We assess $75 in costs
        against defendant.

¶ 139      Affirmed.

                                                    - 21 -